IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 KIM MCMULLEN,                                 : No. 72 MM 2020
                                               :
                     Petitioner                :
                                               :
                                               :
              v.                               :
                                               :
                                               :
 HUNTINGDON COUNTY COURT OF                    :
 COMMON PLEAS,                                 :
                                               :
                     Respondent                :


                                       ORDER



PER CURIAM

      AND NOW, this 22nd day of May, 2020, the Application for Leave to File Original

Process is GRANTED, and the Petition for “Writ of Mandamus” and the “Petition for Leave

to File Response to No Answer Letter” are DENIED.